REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an assistive stretching device comprising: a belt including body having a first end and an opposing second end, a first, outward facing surface and a second, inward facing surface; at least a first pulley supported by the belt and a second pulley spaced from the first pulley and supported by the belt; a first and a second support attachment constructed and arranged to fit one of each of the user's wrists; a first and a second ankle attachment constructed and arranged to fit one of each of the user's ankles; a first cord threaded through the first pulley and having one end attached to one of the ankle attachments and an opposite end attached to one of the support attachments and defining a length therebetween; a second cord threaded through the second pulley and having one end attached to one of the ankle attachments and an opposite end attached to one of the support attachments and defining a length therebetween; wherein when the user is in a substantially vertical position, the first and second pulleys operating to reduce physical stress on the user as the user stretches anterior musculature of the individual.
Claims 2-11 and 15 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Regarding independent claim 12, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, an assistive stretching device utilized during a stretching exercise performed by a user with another individual, the assistive stretching device comprising: Page 4 of 10App. No.: 16/914,241 Docket No. WELL-P002-03Ua belt constructed and arranged to fit around the torso of the user and including body having a first end and an opposing second end, a first, outward facing surface and a second, inward facing surface; at least a first pair of pulleys supported by the belt and a second pair of pulleys spaced from the first pair of pulleys and supported by the belt; a pair of arms each having a first end and a second end with a length therebetween constructed and arranged to be supported on the body of the belt, each arm including a plurality of holes disposed therein and spaced along the length, the holes being configured and arranged to secure the arm to the belt; a first and a second support attachment constructed and arranged to fit one of each of the user's wrists; a first and a second ankle attachment constructed and arranged to fit one of each of the user's ankles; a first cord threaded through the first pair of pulleys and having one end attached to one of the ankle attachments and an opposite end attached to one of the support attachments and defining a length therebetween; a second cord threaded through the second pair of pulleys and having one end attached to one of the ankle attachments and an opposite end attached to one of the support attachments and defining a length therebetween; wherein when the user is in a substantially vertical position, the first and second pulleys operating to reduce physical stress on the user as the user stretches anterior musculature of the individual.
Claims 13 and 16 depend either directly or indirectly from claim 12 and are allowable for all the reasons claim 12 is allowable.

Regarding independent claim 14, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically a method of stretching an individual in a prone position by a user comprising the steps of: providing a harness including: a) a belt constructed and arranged to fit around the waist of the user and supporting a first pulley system and a second pulley system spaced from the first pulley, the first and second pulley systems each including a pulley and a cord threaded through the pulley; b) at least a first and a second wrist attachment constructed and arranged to be secured to each of the user's wrists so as to improve the grip strength of the user, and wherein one end of each of the cords is attached to one of the first and second wrist standing, by the user, near the feet of the individual to be stretched so that the feet of the individual are within reach of the user; holding, by the user, the legs of the individual being stretched, one leg of the individual in each hand of the user; andPage 6 of 10App. No.: 16/914,241 Docket No. WELL-P002-03Ulifting, by the user, at least one leg of the individual being stretched at least three inches off the flat surface to stretch anterior musculature of the individual.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ANDREW S LO/Primary Examiner, Art Unit 3784